DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4 and 6 are objected to because of the following informalities:

Claims 4 and 6 recite – Thee method of claim 1 –.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “controlling by the control system the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT) ….” There is insufficient antecedent basis for the limitation “the setpoint (CF)” in the claim making the claim’s scope unclear because the origin of setpoint (CF) is unclear.
Claim 9 recites the limitation “control the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT)….” There is insufficient antecedent basis for the limitation “the setpoint (CF)” in the claim making the claim’s scope unclear because the origin of setpoint (CF) is unclear.
Claim 17 recites the limitation “controlling the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT)….” There is insufficient antecedent basis for the limitation “the setpoint (CF)” in the claim making the claim’s scope unclear because the origin of setpoint (CF) is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAROLD LI (US 20170129311, hereinafter LI) in view of CARLOS FELIPE ALCALA PEREZ (US 20180087790, hereinafter PEREZ).
Regarding claim 1, LI discloses:
A method of controlling power transfer (Q̇) of a thermal energy exchanger (118) of an HVAC system, the method comprising:
controlling (B2) (FIGS. 2-3) by a control system (FIG. 1; 106) the opening of a valve (116) in the HVAC system to adjust a flow (Φ) of a fluid through the thermal energy exchanger by setting a control signal (310) for the valve responsive to different setpoints (C) (224);
recording (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) in the control system a plurality of data points (D*) (302), each of the data points (D) including for a certain setpoint (CD) (306) operating data values related to the power transfer (Q̇D) (310) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
determining (¶ 49) by the control system of a fitting curve (pF) (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data; 271) which fits the plurality of data points (D*)….
LI may not explicitly disclose: determining by the control system of a transformation which transforms the fitting curve (pF) into a transformed curve (pT) having a given target shape; and controlling by the control system the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT), using the transformation, and setting the control signal for the valve based on the transformed setpoint (CT).
PEREZ teaches: a method for controlling a HVAC system including
determining (FIGS. 11 and 22-23) by the control system of a transformation (¶ 360, the variance slope is calculated by fitting a curve to the time series of filtered variance values and calculating the slope of a line tangent to the curve) which transforms the fitting curve (pF) into a transformed curve (pT) (1130; ¶ 352, regression model coefficients) having a given target shape; and
controlling (FIG. 11; 1112) by the control system the opening of the valve (¶ 120, 610 includes valves) by transforming the setpoint (CF) to a transformed setpoint (CT) (2218), using the transformation, and setting the control signal for the valve based on the transformed setpoint (CT).
PEREZ (¶ 3) teaches that principal component analysis (PCA) is a multivariate statistical technique that takes into account correlations between two or more monitored variables. PCA modeling can be used for fault detection and diagnostics (FDD) by constructing a PCA model for each operating state of a system or device. Each PCA model can define a region or cluster of 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine LI with the teachings of PEREZ to employ a communications interface, a principal component analysis (PCA) modeler, and a controller to create PCA models to adjust an operation of the connected equipment.

Regarding claim 2, LI as modified teaches the limitations of claim 1. PEREZ additionally teaches:
wherein determining the transformation comprises the control system determining a linearization transformation (¶ 145, each principal component can be constructed as a linear combination of the original monitored variables) which transforms the fitted curve (pF) into a linearized curve (pT) (¶ 145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).

Regarding claim 3, LI as modified teaches the limitations of claim 1. LI additionally teaches:
wherein recording the plurality of data points (D*) comprises the control system determining the operating data values with the control signal for the valve set responsive to the certain setpoint (CD) and the operating data values including at least one of: the flow (Φ) of the fluid (¶ 37, expansion valve 116 for controlling a flow of refrigerant entering into evaporator 118), a temperature difference (ΔT) (controller 201 uses the 166 and 162 temperature difference to determine when to change the 116 opening) between an inlet temperature (Tin) (measured at 166) of the fluid entering the thermal energy exchanger and an outlet temperature (Tout) (measured at 162; ¶ 38, when temperature sensor 162 is at an outlet of the evaporator 118) of the fluid exiting the thermal energy exchanger, and the power transfer (Q̇D) (310) effectuated by the thermal energy exchanger.

Regarding claim 4, LI as modified teaches the limitations of claim 1. LI additionally teaches:
wherein recording (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) the plurality of data points (D*) comprises the control system determining the power transfer (Q̇D) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
wherein determining (¶ 49, the control function or control curve is associated with the target evaporator parameters and the detected evaporator parameters) the fitting curve (pF) comprises the control system determining a power transfer curve (pF) (control curve) which fits the plurality of data points (D*), the power transfer curve (pF) indicating power transfer (Q̇) as a function of setpoint (C) (target evaporator parameters).
PEREZ additionally teaches:
wherein determining the transformation comprises the control system determining a linearization transformation (¶ 145, each principal component can be constructed as a linear combination of the original monitored variables) which transforms the power transfer curve (pF) into a linearized power transfer curve (pT); and
wherein controlling the opening of the valve comprises the control system transforming the setpoint (CF) to the transformed setpoint (CT), using the linearization transformation (¶ 145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).

Regarding claim 5, LI as modified teaches the limitations of claim 4. LI additionally teaches:
wherein determining the power transfer (Q̇D) effectuated by the thermal energy exchanger comprises the control system measuring the flow (Φ) of the fluid (¶ 18, expansion valve 116 controls the flow rate (amount) of refrigerant entering the evaporator for thermal exchange), an inlet temperature (Tin) (measured at 166) of the fluid entering the thermal energy exchanger, and an outlet temperature (Tout) (measured at 162; ¶ 38, when of the fluid exiting the thermal energy exchanger.

Regarding claim 6, LI as modified teaches the limitations of claim 1. LI as modified additionally teaches:
wherein the control system performs on an ongoing basis (LI FIG. 2, 271 continually modifies the operation of 116 updating the fitting curve) the recording of the data points (D*), the determining of the fitting curve (pF), and the determining of the transformation (PEREZ ¶ 62, the PCA modeler performs iteratively each time a new sample x of the monitored variables is collected), for an iterative adjustment of a power transfer characteristics of the thermal energy exchanger in the HVAC system.

Regarding claim 7, LI as modified teaches the limitations of claim 1. PEREZ additionally teaches:
the control system performing a learning phase (¶ 223), the learning phase comprising the recording (1140) of the data points (D*), the determining (1128) of the fitting curve (pF), and the determining (1130) of the transformation; and
the control system performing subsequent to the learning phase, while no longer recording (some components are offline) at least some operating data values, a regulating phase (system compensates for offline components without affecting performance), the regulating phase comprising the controlling of the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT) (2218), using the transformation determined in the learning phase, and setting the control signal for the valve responsive to the transformed setpoint (CT).

Regarding claim 8, LI as modified teaches the limitations of claim 7. PEREZ additionally teaches:
wherein the learning phase further comprises connecting at least one measurement device (¶ 120, 610 includes any type of equipment used to monitor and/or control building) for measuring the operating data values related to the power transfer (Q̇D), prior to the recording of the data points (D*), and disconnecting (¶ 223, offline components) the measurement device prior to the regulating phase.

Regarding claim 9, LI discloses:
A control system for controlling power transfer (Q̇) of a thermal energy exchanger (118) of an HVAC system, the control system comprising at least one processor configured to:
control (FIGS. 2-3) the opening of a valve (116) in the HVAC system to adjust a flow (Φ) of a fluid through the thermal energy exchanger by setting a control signal (310) for the valve responsive to different setpoints (C);
record (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) in the control system a plurality of data points (D*) (302), each of the data points (D) including for a certain setpoint (CD) (306) operating data values related to the power transfer (Q̇D) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
determine (¶ 49) a fitting curve (pF) (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data; 271) which fits the plurality of data points (D*);
LI may not explicitly disclose: determine a transformation which transforms the fitting curve (pF) into a transformed curve (pr) having a given target shape; and control the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT), using the transformation, and setting the control signal for the valve based on the transformed setpoint (CT).
PEREZ teaches: an HVAC control system to
determine (FIGS. 11 and 22-23) a transformation (¶ 360, the variance slope is calculated by fitting a curve to the time series of filtered variance values and calculating the slope of a line tangent to the curve) which transforms the fitting curve (pF) into a transformed curve (pr) (1130; ¶ 352, regression model coefficients) having a given target shape; and
control (FIG. 11; via 1112) the opening of the valve (¶ 120, 610 includes valves) by transforming the setpoint (CF) to a transformed setpoint (CT) (2218), using the transformation, and setting the control signal for the valve based on the transformed setpoint (CT).
PEREZ (¶ 3) teaches that principal component analysis (PCA) is a multivariate statistical technique that takes into account correlations between two or more monitored variables. PCA modeling can be used for fault detection and diagnostics (FDD) by constructing a PCA model for each operating state of a system or device. Each PCA model can define a region or cluster of samples with similar characteristics. When a new sample is obtained, FDD can be performed by finding the cluster in which the new sample is located, according to the PCA models. For 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine LI with the teachings of PEREZ to employ a communications interface, a principal component analysis (PCA) modeler, and a controller to create PCA models to adjust an operation of the connected equipment.

Regarding claim 10, LI as modified teaches the limitations of claim 9. PEREZ additionally teaches:
wherein the processor is further configured to determine the transformation by determining a linearization transformation (¶ 145, each principal component can be constructed as a linear combination of the original monitored variables) which transforms the fitted curve (pF) into a linearized curve (pT) (145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).

Regarding claim 11, LI as modified teaches the limitations of claim 9. LI additionally teaches:
wherein the processor is further configured to record the plurality of data points (D) by determining the operating data values with the control signal for the valve set responsive to the certain setpoint (CD) and the operating data values including at least one of: the flow (Φ) (¶ 37, expansion valve 116 for controlling a flow of refrigerant entering into evaporator 118) of the fluid, a temperature difference (ΔT) (controller 201 uses the 166 and 162 temperature difference to determine when to change the 116 opening) between an inlet temperature (Tin) of the fluid entering the thermal energy exchanger and an outlet temperature (Tout) of the fluid exiting the thermal energy exchanger, and the power transfer (Q̇D) (310) effectuated by the thermal energy exchanger.

Regarding claim 12, LI as modified teaches the limitations of claim 11. LI additionally teaches:
wherein the processor is further configured:
to record (49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) the plurality of data points (D*) by determining the power transfer (Q̇D) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
to determine (¶ 49, the control function or control curve is associated with the target evaporator parameters and the detected evaporator parameters) the fitting curve (pF) by determining a power transfer curve (pF) (control curve) which fits the plurality of data points (D*), the power transfer curve (pF) indicating power transfer (Q̇) as a function of setpoint (C) (target evaporator parameters);
PEREZ additionally teaches:
to determine the transformation by determining a linearization transformation (¶ 145, each principal component can be constructed as a linear combination of the original monitored variables) which transforms the power transfer curve (pF) into a linearized power transfer curve (pT); and
to control the opening of the valve by transforming the setpoint (CF) to the transformed setpoint (CT), using the linearization transformation (¶ 145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).

Regarding claim 13, LI as modified teaches the limitations of claim 12. LI additionally teaches:
wherein the processor is further configured to determine the power transfer (Q̇D) effectuated by the thermal energy exchanger by measuring the flow (Φ) of the fluid (¶ 18, expansion valve 116 controls the flow rate (amount) of refrigerant entering the evaporator for thermal exchange), an inlet temperature (Tin) (measured at 166) of the fluid entering the thermal energy exchanger, and an outlet temperature (Tout) (measured at 162; ¶ 38, when temperature sensor 162 is at an outlet of the evaporator 118) of the fluid exiting the thermal energy exchanger.

Regarding claim 14, LI as modified teaches the limitations of claim 9. LI as modified additionally teaches:
wherein the processor is further configured to record the data points (D*), determine the fitting curve (pF), and determine the transformation on an ongoing basis (LI FIG. 2, 271 continually modifies the operation of 116 updating the fitting curve), for an iterative adjustment of a power transfer characteristics of the thermal energy exchanger in the HVAC system (PEREZ ¶ 62, the PCA modeler performs iteratively each time a new sample x of the monitored variables is collected).

Regarding claim 15, LI as modified teaches the limitations of claim 9. PEREZ additionally teaches:
wherein the processor is further configured:
to perform a learning phase (¶ 223), the learning phase comprising the processor recording the data points (D*) (1140), determining the fitting curve (pF) (1128), and determining the transformation (1130); and
to perform a regulating phase (system compensates for offline components without affecting performance) subsequent to the learning phase, while no longer recording at least some operating data values (some components are offline), the regulating phase comprising the processor controlling the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT) (2218), using the transformation determined in the learning phase, and setting the control signal for the valve to the transformed setpoint (CT).

Regarding claim 16, LI as modified teaches the limitations of claim 15. PEREZ additionally teaches:
wherein the processor is further configured to perform the learning phase by connecting at least one measurement device (¶ 120, 610 includes any type of equipment used to monitor and/or control building) for measuring the operating data values related to the power transfer (Q̇D), prior to recording the data points (D*), and disconnecting (¶ 223, offline components) the measurement device prior to performing the regulating phase.


Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEREZ in view of LI.
Regarding claim 17, PEREZ discloses:
A computer program product comprising a non-transient computer-readable medium having stored thereon computer program code configured to control a processor of a control system for controlling power transfer (Q̇) of a thermal energy exchanger of an HVAC system, the computer program code configured to control the processor such that the processor performs the following steps:
controlling (FIG. 11; 1112) the opening of a valve (¶ 120, 610 includes valves) in the HVAC system to adjust a flow (Φ) of a fluid through the thermal energy exchanger by setting a control signal for the valve responsive to different setpoints (C);
…
determining (¶ 49) a fitting curve (pF) (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data; 271) which fits the plurality of data points (D*);
determining (FIGS. 11 and 22-23) a transformation (¶ 360, the variance slope is calculated by fitting a curve to the time series of filtered variance values and calculating the slope of a line tangent to the curve) which transforms the fitting curve (pF) into a transformed curve (pT) (1130; ¶ 352, regression model coefficients) having a given target shape; and
controlling (FIG. 11; 1112) the opening of the valve by transforming the setpoint (CF) to a transformed setpoint (CT) (2218), using the transformation, and setting the control signal for the valve based on the transformed setpoint (CT).
PEREZ may not explicitly disclose: recording a plurality of data points (D*), each of the data points (D) including for a certain setpoint (CD) operating data values related to the power transfer (Q̇D) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
LI teaches:
recording (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) a plurality of data points (D*) (302), each of the data points (D) including for a certain setpoint (CD) (306) operating data values related to the power transfer (Q̇D) (310) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
LI (¶ 68) provides a control system to rapidly respond to a change of an operating condition so as to achieve an improved cooling effect
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine PEREZ with the teachings of LI to provide a control system that rapidly responds to changes in operating conditions to achieve an improved cooling effect.

Regarding claim 18, PEREZ as modified teaches the limitations of claim 17. PEREZ additionally teaches:
wherein the computer program code is further configured to control the processor such that the processor determines the transformation by determining a linearization transformation (¶ 145, each principal component can be constructed as a linear combination of the original monitored variables) which transforms the fitted curve (pF) into a linearized curve (pT) (¶ 145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).

Regarding claim 19, PEREZ as modified teaches the limitations of claim 17. LI additionally teaches:
wherein the computer program code is further configured to control the processor such that the recording of the plurality of data points (D*) comprises the processor determining the operating data values with the control signal for the valve set responsive to the certain setpoint (CD) and the operating data values including at least one of: the flow (Φ) of the fluid (¶ 37, expansion valve 116 for controlling a flow of refrigerant entering into evaporator 118), a temperature difference (ΔT) (controller 201 uses the 166 and 162 temperature difference to determine when to change the 116 opening) between an inlet temperature (Tin) (measured at 166) of the fluid entering the thermal energy exchanger and an outlet temperature (Tout) (measured at 162; ¶ 38, when temperature sensor 162 is at an outlet of the evaporator 118) of the fluid exiting the thermal energy exchanger, and the power transfer (Q̇D) (310) effectuated by the thermal energy exchanger.

Regarding claim 20, PEREZ as modified teaches the limitations of claim 17. LI additionally teaches:
wherein the computer program code is further configured to control the processor such that:
the recording (¶ 49, controller 106 controls temperature based on a curve fit of actual temperature data, thus recording data) the plurality of data points (D*) comprises the control system determining the power transfer (Q̇D) effectuated by the thermal energy exchanger with the control signal for the valve set responsive to the certain setpoint (CD);
the determining (¶ 49, the control function or control curve is associated with the target evaporator parameters and the detected evaporator parameters) the fitting curve (pF) (control curve) comprises the control system determining a power transfer curve (pF) which fits the plurality of data points (D*), the power transfer curve (pF) indicating power transfer (Q̇) as a function of setpoint (C);
PEREZ additionally teaches:
the determining the transformation comprises the control system determining a linearization transformation (¶ 145, each principal component can be constructed as a linear  which transforms the power transfer curve (pF) into a linearized power transfer curve (pT); and
the controlling the opening of the valve comprises the control system transforming the setpoint (CF) to the transformed setpoint (CT), using the linearization transformation(¶ 145, PCA transforms the original coordinate system of the monitored variables into a new coordinate system).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

TIMOTHY I. SALSBURY (US 20170241657, hereinafter SALSBURY) teaches a(n): HVAC SYSTEM WITH MULTIVARIABLE OPTIMIZATION USING A PLURALITY OF SINGLE-VARIABLE EXTREMUM-SEEKING CONTROLLERS.
BRAD LUDWIG (US 8136363 B2) teaches a(n): TEMPERATURE CONTROL SYSTEM AND METHOD OF OPERATING THE SAME.
Richard Kolk (US 6701726 B1) teaches a(n): METHOD AND APPARATUS FOR CAPACITY VALVE CALIBRATION FOR SNAPP ABSORPTION CHILLER.
OSMAN AHMED (US 6095426 A) teaches a(n): ROOM TEMPERATURE CONTROL APPARATUS HAVING FEEDFORWARD AND FEEDBACK CONTROL AND METHOD.
LEE LOUIS SIBIK (US 5916251 A) teaches a(n): STEAM FLOW REGULATION IN AN ABSORPTION CHILLER.
CAMILLE M. AUCOIN (US 20190353385 A1) teaches a(n): SYSTEMS AND METHODS FOR FLOW ESTIMATION USING DIFFERENTIAL PRESSURE SENSOR ACROSS VALVE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763